Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               June 17, 2022

The Court of Appeals hereby passes the following order:

A22A0494. IMERYS CLAYS, INC. v. McDUFFIE COUNTY COMMISSION
    et al.

      We granted Imerys Clays, Inc.’s application for discretionary review of an
order of the Superior Court of McDuffie County, in which it affirmed the decision of
the McDuffie County Commission to deny Imerys Clays, Inc.’s application for a
special exception to County zoning regulations. After careful review of the entire
record in this case, we conclude that the application for discretionary review was
improvidently granted, and it is ordered that this appeal is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       06/17/2022
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                           , Clerk.